Citation Nr: 1724935	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent disabling prior to January 3, 2013, and as 70 percent disabling thereafter for service-connected dysthymia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Regional Office (RO). 

The Board remanded the claim for an additional VA examination in July 2016.  

The Board observes that the issue of entitlement to a total rating based on individual unemployability (TDIU) was granted in a December 2016 rating decision and is no longer in appellate status.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 3, 2013, the Veteran's dysthymia symptoms included depressed mood, irritability, and anxious mood; the symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  From January 3, 2013, the Veteran's dysthymia symptoms included difficulty sleeping, diminished interest, feelings of guilt, diminished energy, difficulty concentrating, anxious and depressed mood, irritability, and auditory hallucinations; his symptoms cause occupational and social impairment with deficiencies in most areas.   





CONCLUSIONS OF LAW

1.  Prior to January 3, 2013, the criteria for entitlement to a rating in excess of 30 percent for dysthymia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9433 (2016).

2.  From January 3, 2013, the criteria for entitlement to a rating in excess of 70 percent for dysthymia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9433 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by a letter dated October 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the statements from the Veteran.  

Additionally, the RO substantially complied with prior remand instructions.    The instructions pertinent to deciding the claim included obtaining an additional VA examination.  An examination was provided in December 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Further, the Veteran has been medically evaluated in conjunction with his claim in August 2010, December 2015, and December 2016.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and severity of the Veteran's dysthymia.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Increased Initial Rating 

The Veteran is seeking an increased initial rating for his service-connected dysthymia, which is currently rated as 30 percent disabling prior to January 3, 2013, and as 70 percent disabling thereafter, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9433 (2016).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.     

A 50 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Factual Background 

VA treatment records from May 2010 indicate that the Veteran was seen for psychiatric care.  The Veteran had adequate hygiene, good eye contact, was cooperative, and had adequate speech.  He had adequate production and use of language.  He had a normal, stiff gait.  The Veteran's thought process was coherent and relevant.  The Veteran's thought content was normal with no homicidal or suicidal ideas or plan.  His mood was euthymic and his affect was slightly constricted.  He was oriented in all spheres and his memory was grossly intact.  His attention and concentration were intact; he had normal perception of abstract thinking with good judgment and insight.  The Veteran reported sleep for two to three hours a night.  The examiner diagnosed depression and the assessment was that the Veteran had depression probably induced by economic stresses and incapacitation.  The Veteran was stable on medications without side effects.  
 
The Veteran was provided a VA examination in August 2010.  The examiner reviewed the claims file and noted the diagnosis of depression.  The Veteran reported severe symptoms of irritability, anger, depression, anxious mood, and hopelessness.  Per the Veteran, his symptoms were severe and continuous since service.  The Veteran was colorful and expressive about his military service and the experiences he had therein.  The Veteran was clean and casually dressed on examination.  His psychomotor activity and speech were unremarkable.  His attitude toward the examiner and affect were appropriate.  His mood was anxious and depressed.  His attention was intact and he was able to do serial 7's and spell a word forward and backward.  He was oriented in all spheres and his thought process and content were unremarkable.  He understood the outcome of his behavior, his intelligence was average, and the Veteran had insight to understand that he had a problem.  He did not have sleep impairment, hallucinations, or inappropriate behavior.  He interpreted proverbs appropriately and did not have obsessive or ritualistic behavior or panic attacks.  He denied homicidal or suicidal thoughts and had fair impulse control.  The examiner noted that the Veteran was depressed and anxious.  The Veteran was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  His remote, recent, and immediate memory was normal.  The Veteran was capable of managing his financial affairs and was determined to be reliable.  The Veteran was not employed.  The examiner noted that the Veteran's mental disorder symptoms were controlled by continuous medication.  

In March 2011, the Veteran was seen for psychology treatment.  The Veteran denied suicidal ideation and homicidal ideation.  The Veteran did not have any delusions.  The Veteran reported that he experienced depressed symptoms.  

A January 2013 treatment record indicated that the Veteran was treated with supportive psychotherapy.  The Veteran reported an increase in his depression and anxiety due to a recent cancer diagnosis.  He reported difficulty sleeping, diminished interest, feelings of guilt, diminished energy, difficulty concentrating, and psychomotor retardation.  He reported suicidal ideation from two weeks previously; he denied plan or intent.  The Veteran also reported visual hallucination and auditory hallucinations for the majority of his life.  The Veteran was able to complete his activities of daily living despite his increased symptoms.  On examination, he was well groomed, casually dressed, verbal, alert, and cooperative.  His mood was sad, and his affect was congruent.  The thought content and process were coherent and his memory was good.  He was oriented in all spheres, but he reported occasional perceptual disturbances but denied command hallucinations.  He denied current suicidal or homicidal ideation.  The diagnostic impression was schizoaffective disorder.  The Veteran was followed every week for psychology group counseling in early 2013.  In August 2013, he sought psychiatric treatment for depression.  He reported an exacerbation of his symptoms.  He reported feeling sad, tearful, unmotivated, and he reported decreased concentration.  He reported that he was easily frustrated and could easily be irritable.  He reported verbal hallucinations and some trouble with sleep.  He denied suicidal ideation and homicidal ideation.  

VA treatment records from September 2013 show that the Veteran was admitted for a "day hospital" program.  The admission diagnoses were noted to be a history of major depressive disorder with psychotic features and a history of dysthymia.  Upon admission, he reported that he was anxious, depressed, and had decreased motivation and interest in activities.  He complained of decreased energy and problems sleeping.  He reported low self-esteem and auditory hallucinations.  He was treated with several group and individual therapy sessions.  The Veteran was treated to the maximum benefit of the level of treatment, showing stabilization of acute symptoms that required hospitalization and presenting an improvement in mood, sleeping, and eating better.  He acknowledged feeling better and was discharged.  

The Veteran was treated in October 2013 as well.  He reported that he felt significant better after he completed the "day hospital" treatment in September 2013.  He had a more positive mood, was less tearful, and was more motivated.  His irritability was better controlled and his sleep was better.  He reported continued problems with anger but denied homicidal or suicidal ideation.  He denied auditory hallucinations and denied delusional thoughts.  

February 2014 treatment records show that the Veteran was seen for his depressive symptoms with associated perceptual disturbances, with exacerbation of symptoms and occasionally hearing voices at home.  The Veteran was alert, cooperative and reasonable, well groomed, and had adequate eye contact, no tics, no tremor, no dystonias, and no muscular rigidity.  His speech was normal and language was intact.  He had no perceptual disturbances during the treatment and his thought process was normal, coherent, and relevant.  His thought content was normal and he denied suicidal and homicidal ideation.  He had superficial insight, fair judgment, and his memory was grossly intact.  His fund of knowledge was average.  

The Veteran was treated in the day hospital program in July 2014.  The Veteran was treated for problems sleeping and attended many group and individual therapy sessions.  The records show that the Veteran exhibited an abnormal sleep pattern, poor appetite, weight loss, withdrawn and isolated behavior, recent suicidal ideation, depressed mood with psychotic features, poor concentration, and anhedonia.  

VA treatment records from August 2014 show that the Veteran was admitted to the "day hospital" program and a diagnosis of major depressive disorder with psychotic features and dysthymia were noted.  Upon discharge, it was noted that if the Veteran developed suicidal or homicidal ideas or plans to return to the hospital or call his telecare program.  

Another VA examination was provided in December 2015.  The examiner noted the diagnosis of dysthymic disorder.  The examiner noted that the Veteran's diagnosis caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner reviewed the claims file and conducted an in-person examination.  The examiner noted that there had been no significant change since the last evaluation with regard to the Veteran's history other than having had two partial hospitalizations since the last evaluation.  There was no history of parasuicide behavior and the psychiatric medications had not been filled since October 2015.  With regard to the Veteran's symptomatology, the examiner noted that the Veteran had depressed mood; anxiety; near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; and disturbances of motivation and mood.  The examiner also noted that the Veteran had trouble sleeping with frequent awakenings, ruminations, strangled response, dysphoric mood, and avoidance behavior.  The Veteran was deemed competent.  

VA "day hospital" treatment from January 2016 showed a diagnosis of major depressive disorder.  The examiner noted that the Veteran had persistent sadness and auditory hallucinations.  The Veteran reported sadness, decreased motivation and drive, worthlessness, and forgetfulness that had worsened recently.  The Veteran reported problems with sleep and auditory hallucinations.  During his hospitalization, the Veteran was receptive and cooperative to different treatment modalities.  The Veteran tolerated medication and showed an adequate response.  The Veteran had reached the maximum benefit of the level of treatment, he showed stabilization of acute symptoms that required hospitalization as showed improvement in mood, sleeping, and eating.  

In April 2016, the Veteran was seen for a follow up.  The Veteran reported that he had benefited from participating in the day of hospitalization program.  He stated that he continued to experience "ups and downs" related to his condition.  He reported feeling "more anxious" at night.  He stated that he could cope better with his symptoms during the day by visiting his sister, working on his back yard; he stated that those activities decreased his anxiety.  The Veteran denied hallucinations and stated that the medications helped him to sleep.  The Veteran denied major changes in appetite patterns.  He admitted to worrying, tension, and recall from military experiences.  He denied problems with motivation, energy levels, appetite, or sleeping patterns.  He also denied significant levels of worrying, tension, or irritability.  He did not present symptoms indicative of mania.  

On his mental examination, the Veteran was oriented in all spheres.  He was alert and attentive; he was cooperative and reasonable.  His grooming was appropriate.  His speech had normal rate and rhythm; his language was intact and his mood was depressed.  The Veteran's affect was congruent with mood.  He denied hallucinations and illusions.  The Veteran's thought process and association was normal, coherent, and logical.  His thought content was normal and he denied suicidal or violent ideation.  He had fair insight and judgment.  

VA treatment records from September 2016 indicate that the Veteran was seen for his major depressive disorder with psychotic symptoms.  The Veteran's appearance and activity level was normal; he was alert and oriented and had adequate memory and good attention span.  He had independent problem solving and decision making.  

October 2016 VA treatment records indicated that the Veteran was provided mindfulness training for depression.  During the session, the Veteran denied suicidal and homicidal ideation.  He was well groomed and he had normal activity level.  He was alert, oriented, with an adequate memory and good attention span.  

Another VA examination was provided in December 2016.  The examiner noted the diagnosis of dysthymic disorder.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  No other mental disorder had been diagnosed.  The examiner reviewed the claims file and the VA treatment records.  The Vetera reported that he lived with his wife, with whom he had been married for 40 years.  He described his wife as "very supportive" and had two adult children who lived with him.  He described the family relation as "good."  He did not report any significant interpersonal relationship difficulties.  The Veteran reported that he enjoyed going to walk.  The Veteran reported that he stopped working in 2001.  The Veteran reported a depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner noted that the Veteran was competent.  The examiner noted that the Veteran's mood instability could limit his capacity to interact effectively and on a sustained basis with other individuals.  The examiner noted that social functioning at a work environment that involves interaction with the public, responding appropriately to person in authority, or cooperative behaviors involving coworkers could be limited.  

Analysis 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's overall dysthymia symptomatology more nearly approximated the currently-assigned 30 percent rating prior to January 3, 2013, and 70 percent rating thereafter under Diagnostic Code 9433.  Prior to January 3, 2013, the Veteran's symptoms had a mild-to-moderate impact on his relationships, leisure, activities, and quality of life.  The Veteran reported severe symptoms of irritability, anger, depression, anxious mood, and hopelessness.  However, on examination, he was able to maintain the normal activities of daily living and his symptoms appeared well-controlled by continuous medication.  After January 3, 2013, the Veteran's symptoms appeared to have a more severe impact on his daily activities, as evidenced by his multiple "day hospital" admissions.  The Board observes that the Veteran's condition showed deterioration between the August 2010 VA examination and the January 2013 treatment record.  The Veteran began to report hallucinations.  He also sought much more psychiatric treatment, including several "day hospital" admissions.  In January 2013, he also reported suicidal ideation.  However, the evidence of record does not support an evaluation in excess of 30 percent prior to January 3, 2013, and in excess of 70 percent thereafter.  The Veteran's symptoms did not impact his reasoning, judgment, or cause an inability to perform activities of daily living.  Throughout the appeal, he maintained effective social relationships, engaged in leisure activities, and exhibited an ability to maintain the activities of daily living.  Thus, while the Veteran's symptoms increased in severity as of January 3, 2013, the record does not persuasively show that the Veteran's symptoms were of the severity, frequency, and duration as contemplated in a 100 percent rating.

Prior to January 3, 2013, with respect to the Veteran's mood, the evidence shows that the Veteran's depression and anxiety symptoms were mild and seemingly well-controlled in August 2010.  The Board notes that the August 2010 examiner found that the Veteran's mental disorder symptoms were controlled by continuous medication.  However, the United States Court of Appeals for Veterans Claims (Court) has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As the General Rating Formula for Mental Disorders does not contemplate medication effects on any ratings above 10 percent, the Board is precluded from considering the relief afforded by the Veteran's medication in evaluating the severity of his dysthymia and its effect on his social and occupational functioning.  Id.  However, the other evidence from prior to January 3, 2013 shows that the Veteran's dysthymia resulted in relatively mild symptoms affecting his mood.  Then, on and after January 3, 2013, the evidence shows that the Veteran's dysthymia increased in severity.  Despite the impact of the Veteran's symptoms of sadness, tearfulness, lack of motivation, frustration, and decreased concentration, the severity did not rise to the severity warranted for a 100 percent rating-he was not and is not a persistent danger to himself or others or has not exhibited any other manifestations of his dysthymia that warrant a 100 percent rating.

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having normal thought processes and content.  Prior to January 3, 2013, the Veteran denied any suicidal or homicidal ideation; he was described as having good judgment and insight.  He was continually described as being oriented in all spheres and having normal thought process and content.  He also denied hallucinations at his August 2010 VA examination.  Thus, while the Veteran had some impairment caused by his service-connected dysthymia, rising to the level of a 30 percent rating prior to January 3, 2013, the Veteran's judgment and thinking symptomatology do not warrant a higher rating prior to January 3, 2013.  

On and after January 3, 2013, the Veteran reported auditory hallucinations and other perceptual disturbances.  This increased symptomatology warrants the higher, 70 percent rating.  However, while auditory hallucinations persisted throughout the appeal, the Veteran did not exhibit gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting himself or others.  Thus, while the 70 percent rating was warranted based on the Veteran's increased symptomatology, the Veteran's condition did not rise to the level of a 100 percent rating at any point during the appeal period.  

Regarding the Veteran's social functioning, the evidence shows that he has shown difficulty in maintaining social relationships throughout the appeal period.  Both prior to and since January 3, 2013, the Veteran has maintained his marriage of over 40 years and relationships with both of his adult children.  The Veteran has reported symptoms such as frustration and irritability, which would have impacted his social functioning.  However, at no point during the appeal has the Veteran described severe impacts on his ability to maintain social relationships.  Thus, the Board acknowledges that the Veteran's service-connected dysthymia has impacted his social functioning, but the evidence does not show that his symptoms warrant a rating in excess of 30 percent prior to January 3, 2013, and in excess of 70 percent thereafter.  

Furthermore, with respect to the Veteran's occupational functioning, the Board notes that the Veteran is in receipt of a total rating based on individual unemployability, effective February 25, 2014.  The Board observes that the Veteran has reported that he last worked in 2001, when he retired.  During his August 2010 VA examination, it was specifically noted that the Veteran retired because of his low back disability.  The evidence does not show that the Veteran's dysthymia resulted in more than moderate occupational impairment prior to January 3, 2013, to warrant a higher rating.  In September 2013, it was noted that the Veteran had improved in most respects after an admission to a "day hospital" program.  The Board notes that the Veteran's dysthymia and its impact on his mood, thought processes and content, and judgment and thinking impacted his occupational functioning.  However, the evidence does not show that his dysthymia resulted in total occupational impairment prior to the effective date of the February 25, 2014.

Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology is most accurately evaluated as 30 percent disabling prior to January 3, 2013, and as 70 percent disabling thereafter.


ORDER

Entitlement to a rating in excess of 30 percent prior to January 3, 2013, for service-connected dysthymia is denied.

Entitlement to a rating in excess of 70 percent from January 3, 2013, for service-connected dysthymia is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


